Minehan, J.
The issue presented on appeal is whether the Trial Court improperly denied plaintiffs Request for Ruling Number One.
This Court finds that the Trial Court’s denial of plaintiffs request was error. This is an action in which plaintiff-appellant K&J Interiors, Inc. (hereinafter “K&J”), sued defendant appellee Merchandising Construction and Management, Inc. (hereinafter “M.C.M.”) alleging breach of contract and violation of M.G.L.C. 93A, §11. K&J alleged that it had entered into a “time and materials” contract with M.C.M. in 1994, wherein M.C.M. was to be charged for the cost of materials and hourly labor wages for work performed by K&J in 1994 at the Square One Mall in Saugus, Massachusetts.
On February 20, 1997, the trial was held, and at the conclusion of all the evidence, plaintiff K&J submitted Requests for Rulings of Law to the Trial Court Request for Ruling Number One read as follows: “The evidence warrants a finding for K&J Interiors, Inc.”
The Trial Court ruled: “Denied, as I do not so find.” The Court did not make any special findings. We find error in the trial judge’s denial of plaintiff’s request. When denying such a request and finding against the party presenting the request, the judge should make findings that show that his decision is not the result of any ruling that the evidence is insufficient as a matter of law to warrant a finding in favor of that party. Liberatore v. Framingham, 315 Mass. 538, 542 (1944). Hoffman v. City of Chelsea, 315 Mass. 54 (1944).
The finding for the defendant is reversed and the case is remanded for a new trial.